Citation Nr: 0418609	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  94-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a disability manifested 
by tremors and by weakness and numbness in the left leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

REMAND


The veteran served on active duty from November 1970 to 
January 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim of 
entitlement to service connection for numbness and weakness 
of the left side.  

In a March 1997 decision, the Board denied the veteran's 
claim of entitlement to service connection for numbness and 
weakness of the left side.  In that decision, the Board also 
denied service connection for hypertension, chronic fatigue 
syndrome, and the residuals of a right ankle sprain.  In July 
1999, the veteran moved to have the Board reconsider its 
decision, arguing that his request to appear at a personal 
hearing before a Member of the Board had not been honored.

In August 1997, the Board vacated its March 1997 decision and 
remanded the case to the RO, so that the veteran could be 
provided with a hearing before a Member of the Board.  In 
October 1997, the veteran presented testimony at a personal 
hearing before a Member of the Board at the RO.  A transcript 
of this hearing was prepared and associated with the claims 
folder.  Thereafter, the Member who had conducted the October 
1997 hearing resigned from his position at the Board.  As a 
result, it was necessary to remand this case to the RO for a 
second time, so that another personal hearing could be 
conducted.  In January 2000, the veteran testified at another 
personal hearing before the undersigned Veterans Law Judge.  
A transcript of this hearing was prepared and associated with 
the claims folder.

In a June 2000 decision, the Board denied service connection 
for hypertension, chronic fatigue syndrome, and the residuals 
of a right ankle sprain.  Thus, these issues have been 
resolved and are no longer on appeal before the Board.  The 
Board also, in that decision, remanded the claim of 
entitlement to service connection for a disability manifested 
by weakness in the left arm and left leg.  


In a May 2001 rating decision, the RO granted entitlement to 
service connection for weakness in the left upper extremity, 
and assigned a noncompensable evaluation. Because the veteran 
did not subsequently express disagreement with either the 
disability rating or effective date assigned, that issue is 
no longer before the Board on appeal.

In supplemental statements of the case (SSOCs) issued in May 
2001 and May 2002, the RO continued to deny service 
connection for a disability manifested by weakness in the 
left leg.  The claims folder was subsequently returned to the 
Board for further appellate review.  After reviewing the 
claims folder, the Board concluded that further evidentiary 
development was required, and advised the veteran in a 
November 2002 letter that it was important that he report for 
a VA examination.

The veteran underwent a VA examination in December 2002.  In 
a letter dated in January 2003, the Board informed the 
veteran that the report of his December 2002 VA examination 
was going to be considered in the adjudication of his claim.  
He was advised that he and his representative could submit 
additional evidence or argument in support of his claim, but 
that such evidence or argument had to be submitted within 60 
days.  No additional correspondence or evidence was received 
directly from the veteran.  In March 2003, the veteran's 
accredited representative submitted a Written Brief 
Presentation in support of his claim.  

The case was returned to the Board for further appellate 
review.  In a March 2003 decision, the Board denied 
entitlement to service connection for a disability manifested 
by tremors and by weakness and numbness in the left leg.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claim (Court).  The Secretary filed a 
motion for the Court to issue an order vacating and remanding 
the March 2003 Board decision pursuant to a decision by the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), wherein the 
Federal Circuit invalidated (inter alia) 38 C.F.R. 
§ 19.9(a)(2), a provision giving the Board broad authority to 
undertake case development before issuing an appellate 
decision.  The Board, in reaching its decision, had 
considered additional evidence not considered by the agency 
of original jurisdiction (AOJ), and since no waiver was 
obtained beforehand, remand was required to that the Board 
might act in compliance with this precedent.  The appellant 
was notified of the motion, and did not oppose it.  In an 
October 2003 Order the Court granted the Secretary's motion, 
vacated the Board's March 2003 decision, and remanded the 
matter.  

In a letter dated in March 2004, the veteran was notified by 
the Board that he had the opportunity, if desired, to submit 
additional argument and/or evidence in support of his appeal 
before the Board proceeded with readjudication.  

In June 2004 the Board received additional evidence submitted 
by the veteran, accompanied by a signed response form 
requesting that his case be remanded to the AOJ for review of 
the additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
veteran.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal authority. 

2.  Thereafter, the RO should readjudicate the 
veteran's claim with consideration of the report 
of VA examination in December 2002, the evidence 
received at the Board in June 2004, and any 
additional evidence received.  If the benefits 
sought on appeal remain denied, the veteran and 
his representative should be provided with a 
SSOC.  The SSOC should contain notice of all 
relevant actions taken on the claim, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the May 2002 statement 
of the case.  An appropriate period of time 
should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).



